Title: To George Washington from John Jay, 2 March 1779
From: Jay, John
To: Washington, George


Dear Sir
Philadelphia 2d March 1779

accept my thanks for your obliging Favor of the 23 Ult. and be pleased to add to the obligation by a Repitition of them.
The arrival of a Reinforcement from Rhode Island at New York seems to indicate, either another Embarkation to the Southward, or offensive operations in your Quarter. but of military Matters I have too little Knowledge to hazard Conjectures, especially to Persons familiar with that Science.
In one of the English Papers I have the Honor to enclose, is a Copy of the Family Compact between the Branches of the House of Bourbon. as it explains the political Connection between France & Spain, I think it interesting.
we hear nothing from General Lincoln. A little Vessel with military Stores, which lately sailed from hence bound to South Carolina is taken.
my best Respects to Mrs Washington. I am Dear Sir with perfect Esteem & personal Regard Your obt Servt
John Jay
